DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) or, alternatively, under 102(a)(2) as being anticipated by Daugs et al. (US 2018/0355107).  
Regarding Claim 1, Daugs teaches a compound having the following structure: 

    PNG
    media_image1.png
    147
    234
    media_image1.png
    Greyscale

Where Ar1 is unsubstituted phenyl or naphthyl, or phenyl or naphthyl substituted with from 1 to 3 C1-C6 alkyl groups; Ar2is phenyl, phenyl-OCH2OCH2-, benzyl, naphthyl, naphthyl-CH2-, or naphthyl-OCH2CH2-, wherein the phenyl or naphthyl portion of Ar2 is unsubstituted or substituted with from 1 to 3 C1-C6 alkyl groups; each R1 is independently H or C1-C6 alkyl; m is from 1-20; and n is from 1-100.  
Daugs’ structure reads on the polymer of Claim 1 where Ar1 is phenyl-O-CH2- or naphthyl-O-CH2- optionally substituted with 1-3 C1-C6 alkyl groups; Ar2 is phenyl, phenyl-OCH2OCH2-, benzyl, naphthyl, naphthyl-CH2-, or naphthyl-OCH2CH2-, wherein the phenyl or naphthyl portion of Ar2 is unsubstituted or substituted with from 1 to 3 C1-C6 alkyl groups; each R1 is independently H or C1-C6 alkyl; m=1-20; n=0; and the segment designated by Daugs’ variable n represents a hydrophobically modified alkylene oxide polymer.  
Alternatively, the alkylene oxide segment designated by Daugs’ variable n may be arbitrarily subdivided such that a portion having at least two alkylene oxide units (i.e. a polyalkylene oxide) exists at the polymer terminus and the remainder of the alkylene oxide corresponds to the claimed segment where n=1-98.  
Regarding Claim 4, the polymer most preferably has a Mn of 500-5,000 (p. 2, [0009]).  Structures Ia, Ib, Ic, and Id depicted at pages 1-2, [0006] correspond to the claimed structures Ia-Id where R1’ is H.
Regarding Claim 5, polymers corresponding to Daugs’ structures Ia-Id were included in paint formulations in the amount of 1 wt% (p. 3, [0016] and Table 1; p. 2-3, [0011]-[0015]).  The binder in the paint formulation reads on polymer particles as claimed.  The binder is present in the amount of 56.7 wt%.
Regarding Claim 7, the paint formulation shown in Table 1 includes materials including a binder, defoamer, surfactant, dispersant, and coalescent.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jaunky et al. (US 2011/0257326).
Regarding Claim 1, Jaunky teaches an amphiphilic glycidyl ether copolymer used as a dispersant to disperse a solid pigment (p. 1, [0001]).  Examples 7’, 7, 8’, 8, 9’, and 9 illustrate the following copolymers (p. 11-12, [0119]):  

    PNG
    media_image2.png
    509
    1143
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    469
    540
    media_image3.png
    Greyscale
.
Examples 14, 16, and 18 illustrate the following copolymers (p. 13-14, [0129]):

    PNG
    media_image4.png
    412
    1038
    media_image4.png
    Greyscale

The copolymers of Examples 7, 7’, 8, 8’, 9, and 9’ are comparable to the claimed Structure I where X is O; Ar1 is phenyl-O-CH2-; m=4 or 9; and n=0.  The copolymers of Examples 14, 16, and 18 are comparable to the claimed structure I where Ar1 is phenyl-O-CH2-; m=2; and n=0.  Alternatively, the copolymers Examples 14, 16, and 18 are comparable to the claimed structure I where Ar1 is phenyl-O-CH2-; m=2; and the ethylene oxide segments can be arbitrarily subdivided such that a terminal segment contains at least two ethylene oxide units (i.e. an alkylene oxide polymer) and the remaining ethylene oxide segments correspond to the claimed segment where n=1-8 and R1 is H.  Claim 16 is also comparable to the claimed Structure I where n=10 and the hydrophobically modified alkylene oxide polymer is a propylene oxide polymer.
The copolymers illustrated above differ from the claimed Structure I in that the group comparable to the claimed Ar2 is phenyl-(CH2)3-.  As shown at page 7, [0111], this group is present in Jaunky’s exemplary copolymers as a result of the starter compound used to initiate polymerization.  At page 3, [0049], Jaunky contemplates the use of other starter compounds to obtain different terminal groups.  The group attributed to the starter compound preferably includes a C1-C5 radical terminated with a phenyl group.  One of ordinary skill in the art will recognize that a C1 radical terminated with a phenyl group is a benzyl group.  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the starter compound used to form the copolymers of Jaunky’s with a starter compound that will contribute a benzyl group because such groups are recognized by Jaunky at page 3, [0049] as equivalents.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  Modification in this way reads on Claim 1.
Regarding Claim 4, modification of the polymers illustrated above to include a terminal benzyl group reads on the claimed structure Id.  For instance, modification of Example 14 to include a benzyl group results in a copolymer with a molecular weight of approximately 853 corresponding to formula Id where R1 is H.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jaunky as applied to Claim 1 above, further in view of Bakeev et al. (US 2005/0150418; cited in Applicant’s IDS).
Regarding Claims 2 and 3, Jaunky remains as applied to Claim 1 above.  The exemplary copolymers as applied above include hydrophobic segments equivalent to the claimed structure where X is O; Ar1 is phenyl-O-CH2-; Ar2 is benzyl; R1 is H; m is 2, 4, or 9; and n is 0-10.  Copolymers where m=2, 4, or 9 include hydrophobic fragments having a molecular weight of 304, 608, or 1,368.
Jaunky teaches amphiphilic block copolymers containing both hydrophobic and hydrophilic segments (Abstract; p. 1, [0014]).  As illustrated with respect to Claim 1 above, exemplary copolymers include segments derived from glycidyl phenyl ether and ethylene oxide.  The copolymers are used in various paint and coating applications (p. 5, [0077]).  
Jaunky’s copolymers represent hydrophobically modified alkylene oxide polymers rather than alkylene oxide urethane polymers as claimed.
In the same field of endeavor, Bakeev teaches a synthetic polymer containing hydrophilic and hydrophobic segments (Abstract) used in paint formulations (p. 3, [0036]).  The hydrophobic segments may include repeating units derived from phenyl glycidyl ether (p. 2, [0020], [0025]).  Suitable hydrophilic segments include polyethylene glycol (structurally identical to polyethylene oxide) (p. 3, [0030]).  Alternatively, the hydrophilic segment may be an ethylene oxide urethane.  Such copolymers can be obtained by adding a hydrophobic segment having a reactive hydroxyl end group to a mixture of polyethylene oxide and diisocyanate (p. 2, [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the hydrophilic segment in Jaunky’s copolymers with the ethylene oxide urethane segment.  These segments are recognized by Bakeev as equivalents suitable for the same purpose, i.e. as hydrophilic segments used in combination with phenyl glycidyl ether-based hydrophobic segments to form amphiphilic copolymers used in paint and coating formulations.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  Modification in this way reads on Claims 2 and 3.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaunky as applied to Claim 1 above, further in view of Bowe et al. (US 2013/0149456).
Regarding Claims 5-7, Jaunky remains as applied to Claim 1 above.  Jaunky’s copolymers are suggested for use in various coating applications (p. 5, [0077]).  The copolymers are used as dispersants for pigments in aqueous systems with dispersed solids (p. 4-5, [0073]).  Jaunky does not teach coating compositions having the claimed characteristics.
In the same field of endeavor, Bowe teaches aqueous coatings comprising a polymer and less than 6% pigment volume concentration (PVC) of one or more opacifier.  A pigment may also be included (Abstract).  Suitable opacifiers include titanium dioxide (p. 3, [0051]).  Bowe’s definition of PVC at page 2, [0023] is identical to the definition provided in the instant specification at page 8, line 25.  The polymer exists in the form of particles having a defined particle size (p. 3, [0037]).  An exemplary formulation described in Table 1 (p. 4, [0058]) includes 0.26 parts by weight of a dispersant and 37.14 parts by weight of polymer particles based on 100 parts total.  This is equivalent to a composition including 0.26 wt% dispersant and 37.14 wt% polymer particles.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Jaunky’s dispersant as applied to Claim 1 above for use in Bowe’s formulation.  Such copolymers are recognized as being suitable for use in this capacity by Jaunky, and Bowe represents a concrete embodiment of coating applications contemplated more generally in Jaunky’s disclosure.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claims 5-7.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762